Norton, J.
This case is before us on an appeal from the judgment of the St. Louis court of appeals, affirming a judgment of the circuit court of St. Louis county granting a decree of divorce to plaintiff’ and allowing to her, as alimony, the gross sum of $15,000. This court has no jurisdiction in divorce cases, when brought here by appeal from the St. Louis court of appeals, to pass upon the question whether the decree granting a divorce is justified by *124the evidence. § 12, art. 6 of the Constitution. When, however, a decree for alimony is also made and a judgment rendered for an amount in excess of $2,500, we are authorized by said section, on an appeal from said court, to look into the propriety of such decree in respect thereto.
The decree for alimony in this case being in excess of $2,500, the only question to be determined is, whether the sum allowed was either unwarranted or excessive. Section 2179, Revised Statutes, provides that “ when a divorce shall be adjudged, the court shall make such order touching the alimony and maintenance of the wife * *' as from the circumstances of the parties and the nature of the case shall be reasonable.” Section 2180, provides that “ upon a decree of divorce in favor of the wife, the court may, in its discretion, decree alimony in gross or from year to year.” The decree is not,therefore, objectionable because the alimony was allowed in gross, nor do we think it open to the objection that it is for an excessive amount, considering the circumstances of the parties. It appeal a from the evidence that deféndant is a well qualified and skillful physician, and that during his marriage, except for the year preceding the institution of this suit, he derived from his practice an annual average of $3,000. It further appears that he held, under deeds, property, after deducting incumbrances, of the value of about $75,000, and that this property came through his wife. Under these circumstances we think the alimony allowed is neither unreasonable nor excessive. Judgment affirmed.
All concur.